DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

 Applicant’s amendment and response filed 07/19/2021 have been received and entered into the case record.
Claims 2, 4, 13, 24, 28, 49, 50 and 67 are amended.
Claim 56 has been canceled.
Claims 2, 4-9, 11-13, 21-22, 24, 28, 42, 45, 49-50, 55, 62 and 67 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 112
Claims 2, 4-9, 11-13, 21-22, 24, 28, 42, 45, 49-50, 55, 62 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


As claims 5-9, 11-13, 21-22, 24, 28, 42, 45, 49-50, 55, 62 and 67 depend on claim 2, they are also rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 21, 22, 24, 28, 55 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US 2010/0267812; IDS Reference Citation No. 1 filed on 08/30/2018) in view of Kay (US2010/0324127), and Hutton et al. (US Patent No. 9,486,541; Previously cited on PTO-892 filed 09/16/2020).
	Regarding Claims 2 and 67, Dodge et al. teaches a method of treating a disease caused by a deficiency in progranulin via a vector or recombinant AAV particles (para. 0001, 0009, 0034, 0073, 0084, 0092). The treatment solution was administered to a mammal’s brain ventricle so that it contacts the CSF (para. 0081, 0090, Example 1-3). This treatment involves the therapeutic product being delivered to target cells of the CNS which can be neurons or glial cells (para. 0049). However Dodge et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of Frontal Temporal Dementia (FTD).

Hutton et al. teaches a method of detecting and treating frontotemporal dementia (FTD) via viral vectors/recombinant viral particles and increasing the expression of progranulin (Abstract; Col 3, lines 31-32; Col 5, lines 41-46; Col 30, lines 9-11). The progranulin polypeptide can be administered to a mammal in order to reduce a symptom of dementia or reduce the progression (Col. 37, lines 20-25; Col. 39 lines 35-46). 
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the progranulin encoding vector as taught by Dodge et al. with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay in a method of FTD as taught by Hutton et al. with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding the progranulin protein in vectors for the same purpose of treating neurodegenerative disease. An artisan would be further motivated to then utilize these vectors containing progranulin for the purpose of treating frontotemporal dementia as it has been shown that a 50% reduction in progranulin leads to FTD in human patients and the administration of a progranulin polypeptide via a vector increases the expression of progranulin which treats frontotemporal dementia (Hutton et al.; Abstract, Col. 2 lines 16-20; Col. 3 lines 1-8, Col. 26 lines 50-64, Col. 110, line 48).
	Regarding claim 21, Dodge et al. teaches administering the injection to a specific ventricle such as the lateral ventricle (para. 0081).
	Regarding claim 22, Dodge et al. teaches that the therapeutic product is delivered to target cells of the CNS which can be neurons or glial cells (para. 0049).

Regarding claim 28, Dodge et al. teaches that the vector can be injected into one or more of the ventricular spaces of the brain (i.e. more than one location in the brain) (para. 0091).
Regarding claim 55, Dodge et al. teaches that the subject is a mammal and said mammal is a human (para. 0040).
Therefore the invention as a whole would be obvious to one of ordinary skill at the time of the effective filing date.


Claim 2, 4-9, 11-13, 49, 50 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (US 2013/0287736; IDS Reference Citation No. 2 filed on 08/30/2018) in view of Kay (supra) and Hutton et al. (supra).
	Regarding claims 2, 4, 49 and 50, Passini et al. teaches a method of treating neurodegenerative disorders via a rAAV vector. The vector can be administered via intrathecal injection, intraparenchymal injections, and ventricular region wherein it makes contact with cells in the CSF and expresses progranulin (Abstract, para. 0061, 0073, 0148, 0155). Passini et al. also teaches that a sequence coding for a transgene, such as progranulin, is inserted between a pair of inverted terminal repeats (ITRs) in the AAV vector (para. 0073, 0090, 0176, 0158). However Passini et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of FTD.
	Kay teaches methods and compositions for treating neurodegenerative diseases such as Alzheimer’s, Parkinson’s and ALS (Abstract, 0100). In said method a progranulin polypeptide is administered to a patient via a vector and said peptide has at least a 95% homology to SEQ ID NO: 2 and modifies the expression of progranulin (para. 0007-0009, 0014, 0081, 0082, 0085). A sequence search 
	Hutton et al. teaches a method of detecting and treating frontotemporal dementia via viral vectors/recombinant viral particles and the expression of progranulin (Abstract; Col 3, lines 31-32; Col 5, lines 41-46; Col 30, lines 9-11). The progranulin polypeptide can be administered to a mammal in order to reduce a symptom of dementia or reduce the progression (i.e. prevents worsening) (Col. 37, lines 20-25; Col. 39 lines 35-46).
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the proganulin encoding vector as taught by Passini et al. in the method of treating neurodegenerative disorders with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay in a method of treating FTD via as taught by Hutton et al. with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding the progranulin protein in vectors for the same purpose of treating neurodegenerative disease when utilizing the progranulin polypeptide of Kay in place of the progranulin polypeptide of Passini et al. An artisan would be further motivated to then utilize the resulting vectors containing progranulin sequence for the purpose of treating frontotemporal dementia as it has been shown that a 50% reduction in progranulin leads to FTD in human patients and the administration of a progranulin polypeptide via a vector increases the expression of progranulin thereby treating the symptoms of frontotemporal dementia (Hutton et al.; Abstract, Col. 2 lines 16-20; Col. 3 lines 1-8, Col. 26 lines 50-64, Col. 37, lines 20-25; Col. 39 lines 35-46; Col. 110, line 48). The limitations of preventing worsening or improving symptoms of FTD are inherent to the treatment of FTD as shown by Hutton et al.’s method of treatment.
	Regarding claim 5, Passini et al. teaches rAAV virons can encode a gene of interest (i.e. nucleic acid sequence) between its two AAV ITRs. (para. 0097-0098, 0100-0101)
	Regarding claim 6, Passini et al. teaches the AAV capsid protein of the rAAV virons can be selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, and AAV9 (para 0147).

	Regarding claims 8, 9, and 11, Passini et al. teaches that AAV vectors are known to have expression control elements such as promoters or enhancers like the CMV enhancer and chicken beta actin promoter (para. 0108).
	Regarding claims 12 and 13, Passini et al. teaches that a dose of about 106 to about 1015 genome particles are administered to a subject (para. 0160).
Regarding claim 62, Passini et al. does not teach administering one or more immunosuppressive agents during the treatment involving administering progranulin polypeptides.
Hutton et al. teaches a nucleic acid encoding a PGRN polypeptide can be administered to a mammal in need of treatment in their method of treating FTD along with one or more than one agent that can increase the level of a PGRN polypeptide in mammals (e.g., a PPAR agonist and/or a NSAID) (Col. 37, lines 60-65). The instant specification discloses that the immunosuppressive agents are anti-inflammatory agents (para. 0056). NSAIDS are non-steroidal anti-inflammatory drugs (Hutton et al. Col. 29 lines 27-28).
	It would be obvious to one of ordinary skill in the art to utilize the method of treating neurodegenerative disease via administering a vector comprising a polypeptide encoding progranulin as taught by Passini et al. and Kay et al. for the treatment of Frontotemporal Dementia and its symptoms along with an NSAID as taught by Hutton et al. with a reasonable expectation of success. An artisan would be motivated to utilize an immunosuppressive agent such as an NSAID (which is an anti-inflammatory agent) in a treatment method wherein progranulin polypeptides are increasing the expression of progranulin as NSAIDs are known to also increase progranulin polypeptides (Hutton et al; Col. 29 lines 26-28).
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

s 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (supra) in view of Kay (supra) and Hutton et al. (supra) as applied to claims 2, 4-9, 11-13, 49, 50 and 62 above, and in further view of Raitano et al. (January 2015. Stem Cell Reports 4: 16-24)
	As discussed in the above 103 rejection of claims 2, 4-9, 11-13, 49, 50 and 62, Passini et al., Kay and Hutton et al. make obvious a method of treating FTD by administering a vector comprising a progranulin encoding polynucleotide sequence with a 95% identity to the polynucleotide sequence of the instant claims SEQ ID NO: 1. These references however do not teach that the method of treatment inhibits, decreases, or prevents neuron degeneration nor that said neurons are cortical neurons.
	 Raitano et al. teaches that iPSCs from FTD patients with mutations of the progranulin gene which are fated for cortical neuron generation show a significant decrease in cortical neurogenesis and inefficient cortical neuron generation (p. 16). Raitano further teaches that genetic correction of PGRN levels in these iPSCs from FTD patients restores cortical neuron formation (p. 17). As the progranulin genetic correction is increasing the differentiation of cortical neurons, it is interpreted that there is a net decrease in degeneration of the cortical neurons.
	It would be obvious to one of ordinary skill in the art to utilize the method of treating FTD via administering a vector encoding progranulin as taught by Passini et al., Kay and Hutton et al. to correct progranulin in order to decrease cortical neuron degeneration as taught by Raitano et al. with a reasonable expectation of success. An artisan would be motivated to utilize a method of increasing progranulin in a patient with FTD in order to decrease neuron degeneration as cortical neurons are the most affected cell type in FTD by selective neurodegeneration (Raitano et al.; p. 16, 22). 
	Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant’s arguments, with respect to 112(a) set forth in the previous Office Action filed 04/19/2021 have been fully considered and are persuasive.  The 112(a) Enablement rejection has been withdrawn. 
Applicant’s arguments filed on 07/19/2021 with respect to 103 rejections concerning Claims 2, 4-9, 11-13, 21-22, 24, 28, 42, 45, 55, and 67, have been fully considered and are persuasive in the regard that the references of Passini et al, Kay et al., Dodge et al., Bond et al., Anderson et al. and Xu et al. do not teach the newly narrowed scope of treating frontotemporal dementia (FTD). 
Therefore, the 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating the reference of Hutton et al. which does teach increasing progranulin in order to treat frontotemporal dementia and additionally, the reference Raitano which teaches that increasing progranulin decreases degeneration of cortical neurons in FTD.Applicant's arguments filed 07/19/2021 regarding the utilization of Hutton et al. as a reference in the 103 rejection concerning claims 12, 49-50 and 62 to teach increasing progranulin in treating FTD have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 of Applicant’s Arguments that Hutton does not teach proganulin expression via viral vectors in treating FTD as the vectors are utilized for delivering PPAR cofactors, not progranulin. Additionally, Applicant argues that the NSAID or other anti-inflammatory agent is delivered with a PPAR agonist to treat a neurodegenerative disorder and there is no teaching or suggestion in Hutton of delivering an NSAID with progranulin, let alone applying it to treat FTD.
Examiner disagrees. Hutton et al. teaches a nucleic acid encoding a PGRN polypeptide can be administered to a mammal in need of treatment in their method of treating FTD (Abstract, Col 5. Lines 37-46) along with one or more than one agent that can increase the level of a PGRN polypeptide in mammals (e.g., a PPAR agonist and/or a NSAID) (Col. 37, lines 60-65).  
Applicant further argues that Examples 11 and 12 are purely prophetic and nowhere does Hutton administer progranulin to any animal to treat FTD and there is no data stating that increase in progranulin 
While Examiner does agree that the Examples do not have specific data in treating FTD, the patent provides the teaching and suggestion that increasing progranulin in vivo would treat FTD and therefore is prior art. Examiner additionally disagrees with Applicant’s interpretation. Col. 106 is discussing where progranulin is localized and not measuring the expression levels to compare progranulin expression side-by-side with a healthy patient. For example, the PGRN protein was “enriched” around amyloid plaques however this would not point to an increase in progranulin causing or indicating FTD, it would merely state that progranulin is more localized to those plaques in FTD patients and not that an increase in progranulin would indicate neuropathy. Furthermore, the patent in its entirety is providing teachings to indicate that the increase in progranulin treats FTD (See Col. 1, lines 30-45, Col 27, lines 2-9). Additionally, it is well known in the art (see Raitano et al. in the 103 rejection of claims 42 and 45) that an increase in progranulin and genetic correction of mutations of PRGN helps to treat FTD and its symptoms.
Therefore Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632